In a supplementary proceeding, order directing the judgment debtor, pursuant to section 793 of the Civil Practice Act, to pay fifty dollars montMy on account of a judgment recovered against her by the judgment creditor, reversed upon the law, with ten dollars costs and disbursements, and motion demed, with ten dollars costs. In our opimon, the montMy installments received by the judgment debtor from the Travelers Insurance Company and the Connecticut General Life Insurance Company, pursuant to agreements attached to the several policies, are not subject to legal process under the judgment in question, wMch was not recovered in an action for necessaries, but said installments are exempt from the claims of creditors under the provisions of section 15 of the Personal Property Law, and section 793 of the Civil Practice Act is not applicable to such installments, either in the hands of the insurance eompames or after then receipt by the judgment debtor. (Crossman Co. v. Rauch, 263 N. Y. 264; Surace v. Danna, 248 id. 18; Amberg v. Manhattan Life Ins. Co., 171 id. 314.) Lazansky, P. J., Young, Carswell, Johnston and Taylor, JJ., concur.